Citation Nr: 0300805	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation of irritable bowel 
syndrome, currently evaluated as 10 percent disabling.

(The issue of entitlement to an increased evaluation of 
hemorrhoids will be the subject of a later decision.)


ATTORNEY FOR THE BOARD

A. Hinton, Counsel










INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted service connection 
for hemorrhoids, status post hemorrhoidectomy, and for 
irritable bowel syndrome.  That rating decision assigned 
an initial disability rating of zero percent effective 
December 4, 2000 for each of these two disabilities.  The 
veteran appealed as to both of the assigned ratings.  
During the course of appeal a February 2002 rating 
decision increased the assigned rating for the irritable 
bowel syndrome to 10 percent effective December 4, 2000, 
and continued the zero percent rating assigned for the 
hemorrhoid disability.  Since the increase did not 
constitute a full grant of the benefit sought, the 
increased rating issue regarding irritable bowel syndrome 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).

In a January 2002 letter from the veteran he raised the 
issue of entitlement to service connection for impaired 
sphincter control.  The RO indicated in its February 2002 
rating decision that this issue would be addressed in a 
later adjudication.  This matter is referred to the RO for 
appropriate action.

Further development will be conducted on the issue of an 
increased evaluation of hemorrhoids pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.



FINDING OF FACT

The veteran's service-connected irritable bowel syndrome 
is productive of moderate disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected irritable bowel syndrome have not been 
met.  38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7319 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the 
requirements necessary to establish his claim in the 
statement of the case.  In an April 2001 letter to the 
veteran, the veteran was notified of VCAA, and of VA's 
duty to assist the veteran by obtaining evidence from 
various sources and to obtain a medical opinion if an 
examination or opinion is necessary.  The RO also notified 
the veteran of his responsibility to help the RO obtain 
all evidence necessary to support the claim by informing 
the RO of relevant medical records not already obtained.  
The record shows that all pertinent evidence has been 
obtained.  The Board finds that the VA has satisfied 
provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002).

Factual Background

The veteran's service medical records show that the 
veteran was treated for functional bowel syndrome 
manifested by cramp and occasional diarrhea, with 
chronicity of symptoms.

Private medical records in August 1999 show findings of 
normal complete blood count (CBC) and diagnoses including 
known external/internal hemorrhoids, rectal fissure and 
chronic diarrhea with irritable bowel syndrome.

Private medical records in October 1999 show that the 
veteran was seen for complaints of irregular bowel habit, 
occasional cramping and bloating and occasional bright red 
blood per rectum.  The veteran also reported a past 
history of indigestion and reflux symptoms that had been 
well controlled since starting on Prilosec.  He had 
maintained a good appetite, stable weight, and denied 
nausea or vomiting.  During physical examination, there 
were no clinical signs of anemia.  Examination of the 
abdomen revealed positive bowel sounds, and the abdomen 
was soft, non-tender, with no masses and no 
hepatosplenomegaly.  Rectal examination revealed hemoccult 
negative stool and some decreased sphincter tone.  A 
flexible sigmoidoscopy was planned and performed later in 
October 1999.

The report of that flexible sigmoidoscopy procedure shows 
that the veteran was found to have early diverticular 
disease with no complicating features, and no mucosal 
irregularities.  There were no polyps, cancers, or 
colitis.  The veteran had moderate internal hemorrhoids 
that were inflamed but there was no bleeding seen.  The 
impression was sigmoid diverticulosis, internal 
hemorrhoids.  A barium enema was planned.  

A follow-up note in November 1999 indicates that a barium 
enema confirmed the presence of diverticulae, but no other 
problems.  The note stated that the veteran had had no 
further bleeding and was currently on Analpram cream for 
his hemorrhoids.  He was still having some cramps from 
time to time and some low abdominal bloating that the 
physician believed was secondary to spasm.  

The report of a February 2001 VA examination for digestive 
system conditions shows that the veteran complained that 
he had continually had loose stools and abdominal cramps.  
He was presently on no medications and had intermittent 
abdominal pain, and nocturnal and daytime loose stools.  
He also stated that he had infrequent blood in his stools.  
He reported a history of anal pruritus.  He stated that 
certain conditions precipitated his attacks that included 
developing cold sweats and a strong urge to use the 
bathroom.  He was not maintained on a special diet.  He 
tried to maintain a low sodium bland diet.

The examination showed he weighed 282 pounds and was 70 
inches tall.  There was some tenderness in the lower 
abdominal quadrants and no organomegaly or guarding or 
rebound.  There were active bowel sounds.  The complete 
blood count, chem-16 and urinalysis were all within normal 
limits.  The report contains diagnoses of irritable bowel 
syndrome and hemorrhoidal disease, external.

Analysis

The veteran is appealing the original assignment of 
disability evaluation following an award of service 
connection for irritable bowel syndrome.  In such case, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995). 

The RO has evaluated the appellant's service-connected 
irritable bowel syndrome as 10 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic 
Code 7319, a 10 percent rating is assigned for moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance and abdominal distress.  A 30 percent rating 
is in cases with severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation and 
more or less constant abdominal distress.  See 38 C.F.R. § 
4.114.  

To summarize, the veteran's statements describing the 
symptoms of his service connected disorders are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with 
the pertinent rating criteria.

In this regard, the February 2001 VA examination showed 
tenderness in the lower abdominal quadrants and active 
bowel sounds.  He reported daytime and nocturnal loose 
stools.  However, he only described intermittent abdominal 
pain.  Additionally, the examination showed that he had 
not been placed on a special diet and he was not on 
medication.  He indicated that he tried to maintain a low 
sodium bland diet.  

After reviewing the record it is the judgment of the Board 
that the evidence does not show diarrhea, or alternating 
diarrhea and constipation and more or less constant 
abdominal distress.  Thus, the criteria for a higher 
rating have not been met as the preponderance of the 
evidence is against the veteran's claim.  Also, the Board 
finds that the current rating is the highest warranted for 
the appeal period. Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER


Entitlement to an increased rating in excess of 10 percent 
for the service-connected irritable bowel syndrome is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

